Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/18/2020 and 3/9/2021. A typographical error was included on page 2 of the IDS filed 6/18/2020 with respect to reference 7. The IDS filed 3/9/2021 remedies said typographical error. Thus the examiner has considered the entirety of the IDS filed 6/18/2020 except for reference 7, which is accordingly lined through, and additionally has considered the IDS filed 3/9/2021 which includes reference 7. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable for the same reasons listed in the Notice of Allowance mailed 1/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 10, 2021